Citation Nr: 1627211	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-48 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection disability exhibited by defective visual acuity, to include as secondary to residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for  visual acuity changes, and confirmed a previous denial of service connection for a bilateral knee disability.  The Veteran's claim of entitlement to service connection for a bilateral knee disability was previously denied in rating decisions dated May 2000 and December 2001, and a claim of entitlement to service connection for a right knee disability was also denied in July 2001.

Subsequent to the July 2008 rating decision, the Veteran moved to Arizona.  Her claim is now under the jurisdiction of the Phoenix, Arizona, RO.  

In September 2015, these matters were remanded in order to provide the Veteran a Board hearing.  The Board also noted at the time that the Veteran was still represented by the Oregon Department of Veterans' Affairs, as she had not updated her representative.  Notably, in March 2016, the Veteran has appointed the Arizona Department of Veterans Services as her new representative.  See March 2016 VA Form 21-22.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a hearing response form in June 2016.  She indicated that she no longer wished to have a hearing before a Veterans' Law Judge, and that she requested withdrawal of her appeal.

As such, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of service connection disability exhibited by defective visual acuity, to include as secondary to residuals of a head injury is dismissed.

The appeal of whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral knee disability is dismissed.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


